Case 2:20-cv-00971-PA-E Document 27 Filed 05/27/20 Page 1 of 1 Page ID #:144

 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY BOUYER,                              CV 20-971 PA (Ex)

12                Plaintiff,                      JUDGMENT
13         v.
14   BALBOA SQUARE PARTNERS
     LIMITED LIABILITY COMPANY et
15   al.,
16                Defendants.
17
18         Pursuant to the Court’s May 27, 2020 Order dismissing this action for failure to
19   comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: May 27, 2020                             _________________________________
                                                                Percy Anderson
25
                                                       UNITED STATES DISTRICT JUDGE
26
27
28
